Citation Nr: 0717446	
Decision Date: 06/12/07    Archive Date: 06/26/07	

DOCKET NO.  03-24 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, claimed as the residual of a low back injury, 
with mechanical low back pain.   

2.  Entitlement to service connection for post-traumatic 
stress disorder.   

3.  Entitlement to service connection for bilateral pes 
planus.   

4.  Entitlement to service connection for gastroesophageal 
reflux disease.   

5.  Entitlement to service connection for irritable bowel 
syndrome.   

6.  Entitlement to service connection for a chronic sleep 
disorder.   

7.  Entitlement to service connection for gout of the 
bilateral feet.   

8.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of right knee injury, status post meniscectomy 
with degenerative joint disease.   

9.  Entitlement to an evaluation in excess of 20 percent for 
instability of the right knee.   

10.  Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.   

11.  Entitlement to an effective date earlier than 
November 29, 2005 for an award of service connection (and 
20 percent evaluation) for instability of the right knee.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had two verified periods of active duty for 
training, the first from November 8, 1983 to March 15, 1984, 
and the second from June 13 to June 27, 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2003, April 2005, and February 2006 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In a rating decision of March 1992, of which the veteran was 
notified in June of that same year, the RO denied entitlement 
to service connection for a low back disorder, specifically, 
mechanical low back pain as the residual of injury, and spina 
bifida at the level of the first sacral segment with 
accompanying scoliosis.  In a subsequent rating decision of 
August 2000, the RO once again denied entitlement to service 
connection for a chronic low back disability, to include 
degenerative joint disease of the lumbosacral spine.  The 
veteran voiced no disagreement with either of the 
aforementioned decisions, which have now become final.  Since 
the time of the August 2000 rating decision, the veteran has 
submitted additional evidence in an attempt to reopen his 
claim.  The RO found such evidence new, but not material, and 
the current appeal ensued.  

In March 2007, the veteran submitted duplicate copies of 
medical reports and other information, which have been 
incorporated into the claims file.  The RO has previously 
considered the evidence and information; thus, no action 
under the provisions of 38 C.F.R. § 20.1304(c) (2006) is 
warranted.

Finally, for reasons which will become apparent, the appeal 
as to the issue of whether new and material evidence has been 
submitted sufficient to reopen the veteran's previously-
denied claim for service connection for a chronic low back 
disorder is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  The evidentiary record does not support a diagnosis of 
post-traumatic stress disorder which is related to the 
veteran's period or periods of active duty for training.  

2.  Bilateral pes planus is not shown to have had its origin 
during the veteran's period or periods of active duty for 
training.  

3.  Gastroesophageal reflux disease is not shown to have been 
present in service, or at any time thereafter.  

4.  Irritable bowel syndrome is not shown to have been 
present in service, or at any time thereafter.  

5.  A chronic sleep disorder is not shown to have been 
present in service, or at any time thereafter.  

6.  Gout of the bilateral feet is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
periods of active duty for training.  

7.  The veteran's service-connected residuals of right knee 
injury, status post meniscectomy with degenerative joint 
disease, are currently productive of no more than slight 
impairment, with active and passive range of motion from 0 to 
130 degrees, accompanied by pain.  

8.  The veteran's service-connected right knee instability is 
currently productive of no more than moderate impairment, 
with recurrent subluxation and/or lateral instability.  

9.  The veteran currently exhibits no more than Level III 
hearing in his right and left ears.  

10.  Chronic instability of the right knee was first shown no 
earlier than November 29, 2005, the date of a VA orthopedic 
examination.  




CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated during a period or periods of active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

2.  Bilateral pes planus was not incurred in or aggravated 
during a period or periods of active duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

3.  Gastroesophageal reflux disease was not incurred in or 
aggravated during a period or periods of active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

4.  Irritable bowel syndrome was not incurred in or 
aggravated during a period or periods of active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

5.  A chronic sleep disorder was not incurred in or 
aggravated during a period or periods of active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

6.  Gout of the bilateral feet was not incurred in or 
aggravated during a period or periods of active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

7.  The criteria for an evaluation in excess of 10 percent 
for the residuals of right knee injury, status post 
meniscectomy with degenerative joint disease, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and 
Part 4, Codes 5003, 5010, 5260, 5261 (2006).  

8.  The criteria for an evaluation in excess of 20 percent 
for instability of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, 
Code 5257 (2006).  

9.  The criteria for a compensable evaluation for bilateral 
defective hearing have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85 and Part 4, Code 6100 (2006).  

10.  An effective date earlier than November 29, 2005 for an 
award of service connection (and 20 percent evaluation) for 
instability of the right knee is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes his multiple 
contentions; VA and private medical records; and VA and 
private examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober,14 Vet. App. 122, 128-30 (2000).  

Service Connection

The veteran in this case seeks service connection for post-
traumatic stress disorder, as well as for pes planus, 
gastroesophageal reflux disease, irritable bowel syndrome, a 
sleep disorder, and gout of the bilateral feet.  In that 
regard, service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service, or for disability resulting from 
disease incurred in or aggravated while performing active 
duty for training, or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. § 101 (24), 
106, 1110, 1131 (West 2002).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2006).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year of date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

Pursuant to applicable law and regulation, service connection 
for post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  However, if the claimed stressor is not 
combat-related, the veteran's lay testimony regarding the 
inservice stressor is insufficient, standing alone, to 
establish service connection, and must be corroborated by 
credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

In the present case, pertinent evidence of record is to the 
effect that the veteran served two periods of active duty for 
training with the United States Army National Guard of Texas.  
According to the veteran's DD Form 214, his military 
occupational specialty was that of armor crewman.  Awards and 
commendations given the veteran include the .45 Caliber 
Pistol Qualification Badge, the Hand Grenade Qualification 
Badge, and the Army Service Ribbon.  

Service medical records in this case are negative for 
history, complaints, or abnormal findings indicative of the 
presence of any of the disabilities at issue.  While on a 
number of occasions during the veteran's initial period of 
active duty for training, he was seen for what was described 
at that time as "foot pain," these episodes resolved without 
residual disability.  Moreover, while at the time of Physical 
Evaluation Board proceedings in November 1990, there was 
noted an incidental finding of moderate pes planus, there is 
no indication that the pes planus in question had its origin 
during either of the veteran's periods of active duty for 
training.  

As of the time of the VA general medical examination in 
July 1991, there was no evidence that the veteran suffered 
from any of the disabilities currently at issue.  Moreover, 
radiographic studies of the veteran's feet conducted in 
May 1995 showed them to be intact, with normal-appearing 
osseous and articular structures.  Significantly, to date, it 
has yet to be demonstrated that the veteran suffers from 
gastroesophageal reflux disease, irritable bowel syndrome, or 
a chronic sleep disorder.  

The Board acknowledges that, on various occasions during the 
course of VA outpatient treatment, there were noted certain 
findings consistent with a post-traumatic stress disorder.  
However, those same outpatient records showed evidence of 
other, unrelated psychiatric diagnoses, including major 
depression, a generalized anxiety disorder, and "psychosis."  
While in correspondence of early January 2004, a VA nurse 
practitioner wrote that the veteran suffered from a 
post-traumatic stress disorder characterized by flashbacks 
and hallucinations related to his service-connected active 
and National Guard duty, she herself indicated that she had 
first seen the veteran no earlier than May 2003, almost 16 
years following his final discharge from service.  Moreover, 
following a VA diagnostic interview in March 2004, a VA 
psychologist indicated that, while the veteran described 
certain symptoms which "could" be considered consistent with 
post-traumatic stress disorder, his childhood history 
predisposed him toward that disability.  Further noted was 
that the veteran had never been in combat, with the result 
that his post-traumatic stress disorder could not be 
attributed to such activity.  According to the evaluating 
psychologist, the veteran could best be described as 
exhibiting symptoms of an "anxiety disorder."  

The Board observes that, as of the time of a recent VA 
psychiatric examination in October 2006, at least one of his 
claimed inservice stressors had been conceded.  However, that 
examination, which involved a full review of the veteran's 
claims folder and various other records, reached the 
conclusion that, while the veteran was distressed, his 
"distress" was the result of various thought processes 
regarding certain events in his life, and not the result of a 
post-traumatic stress disorder stressor.  Based on a full 
examination and review of all of the veteran's records, it 
was the conclusion of the examiner that the veteran did not, 
in fact, meet the DSM-IV criteria for a diagnosis of post-
traumatic stress disorder, but rather that he suffered from a 
psychotic disorder.  

Based on the aforementioned, the Board is unable to 
reasonably associate any of the disabilities at issue, a 
number of which were first persuasively documented many years 
following the veteran's discharge from service, with any 
incident or incidents of his periods of active duty for 
training.  Accordingly, service connection for those 
disabilities must be denied.  

Increased Evaluations & Earlier Effective Date

Turning to the issues of increased evaluations for the 
veteran's service-connected right knee disabilities and 
hearing loss, the Board notes that disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)], the regulations do not give past medical 
reports precedence over current findings.  

Disability of the musculoskeletal system is primarily the 
ability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2006); see also 38 C.F.R. § 4.45 (2006).  



Right Knee Disabilities

As regards the veteran's service-connected right knee 
disabilities, the Board notes that, at the time of a VA 
orthopedic examination in February 2003, the veteran gave a 
history of two knee surgeries, one in 1987 and another in 
1989.  Current complaints consisted of frequent locking of 
the veteran's right knee when in the flexed position, which 
the veteran treated with Tylenol.  When questioned, the 
veteran denied any history of inflammatory joint disease.  
Similarly denied was any history of dislocation.  

On physical examination, range of motion of the veteran's 
right knee was from minus 10 to 110 degrees, with pain at the 
100 degree point.  The veteran's gait was slow, and 
accompanied by a limp.  No swelling was noted, although, 
according to the veteran, his knee joint would swell on 
occasion.  Cruciate and collateral ligaments were intact, 
without evidence of instability, and McMurray's test was 
negative.  Radiographic studies showed only minimal narrowing 
involving the medial compartment of the right knee, with no 
joint space effusion.  

On subsequent orthopedic examination in June 2004, the 
veteran complained of pain at a level of 6 out of 10 in his 
right knee, accompanied by stiffness, swelling, heat, 
redness, and a "giving way" of the knee joint.  On physical 
examination, the veteran was able to extend his knee to 0 
degrees, and flex it to 100 degrees, with pain at six 
repetitions of movement, and additional limitation with 
repetitive use.  According to the veteran, "flareups" would 
result in a reduction of 50 percent or more in his use of his 
right extremity from that demonstrated on examination.  Noted 
at the time of evaluation was that the anterior and posterior 
drawer signs were negative, as was McMurray's sign.  
Radiographic studies of the veteran's right knee showed no 
evidence of any significant abnormality.  

As of the time of a recent VA orthopedic examination on 
November 29, 2005, the veteran complained of weakness, as 
well as stiffness, locking, pain, a "giving way," and 
instability.  Range of motion measurement showed active 
motion against gravity from 0 to 130 degrees, with pain 
beginning at 130 degrees, and ending at 100 degrees.  Passive 
range of motion was likewise from 0 to 130 degrees, once 
again with pain beginning at 130 degrees, and ending at 100 
degrees.  In the opinion of the examiner, there was evidence 
of moderate instability of the veteran's right knee, as 
characterized by problems with both the collateral and 
cruciate ligaments.  

Pursuant to applicable law and regulation, arthritis due to 
trauma is to be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a and Part 4, Code 5010 (2006).  Degenerative arthritis 
established by X-ray findings is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint (such as the knee) or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a and Part 4, Code 5003 (2006).  

A 10 percent evaluation is warranted where there is 
impairment of the knee characterized by slight recurrent 
subluxation or lateral instability.  A 10 percent evaluation 
is, likewise, warranted where there is a limitation of 
flexion to 45 degrees, or limitation of extension to 
10 degrees.  In order to warrant a 20 percent evaluation, 
there would need to be demonstrated evidence of moderate 
subluxation or lateral instability, or, in the alternative, 
flexion limited to 30 degrees, or extension limited to 
15 degrees.  A 30 percent evaluation would require 
demonstrated evidence of severe recurrent subluxation or 
lateral instability, or, in the alternative, flexion limited 
to 15 degrees, or extension limited to 20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5260, 5261 (2006).  

In the case at hand, it is clear that the respective 10 and 
20 percent evaluations currently in effect for the veteran's 
service-connected residuals of right knee injury (status post 
meniscectomy with degenerative joint disease) and instability 
of the right knee are appropriate, and that increased 
evaluations are not warranted.  This is particularly the case 
given the veteran's relatively good range of motion, and the 
absence of any instability until fairly recently.  While it 
is true that the veteran suffers from at least some degree of 
functional loss due to pain, in addition to some fatigability 
and weakness with repeated motion, such findings are not 
commensurate with a greater than 10 percent evaluation for 
the veteran's service-connected residuals of right knee 
injury.  Nor is there evidence of a more than moderate 
instability sufficient to warrant the assignment of a greater 
than 20 percent evaluation for instability of the right knee.  
Accordingly, increased evaluations for the veteran's service-
connected right knee disabilities are not in order.  

Earlier Effective Date

Turning to the issue of an effective date earlier than 
November 29, 2005 for the award of service connection (and a 
20 percent evaluation) for instability of the veteran's right 
knee, the Board notes that the effective date of an 
evaluation and award of compensation will be the day 
following separation from service, or the date entitlement 
arose, if the claim is received within one year after 
separation from service; otherwise, the date of receipt of 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).  

In the present case, service connection (and a 20 percent 
evaluation) was awarded for instability of the veteran's 
right knee effective November 29, 2005, the date of the VA 
orthopedic examination considered to constitute an "informal" 
claim.  See 38 C.F.R. § 3.157 (2006).  Not until that time 
was there demonstrated evidence of right knee "instability" 
sufficient to warrant an award of service connection and 
separate evaluation for that particular symptomatology.  The 
veteran argues that he did, in fact, suffer from such 
"instability" of his right knee from a point in time much 
earlier than the November 29, 2005 date assigned.  However, 
and as noted above, at the time of VA orthopedic examinations 
in February 2003 and June 2004, there was no evidence 
whatsoever of right knee instability.  Not until the 
November 29, 2005 orthopedic examination did the veteran's 
right knee exhibit a clinically-identifiable instability 
sufficient to warrant the assignment of a separate and 
distinct rating.  

As noted above, and pursuant to applicable law and 
regulation, the effective date of an evaluation and award of 
compensation is the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2006).  In the case at hand, 
the date of the veteran's "informal" claim and the date 
"entitlement arose" are one and the same, which is to say, 
November 29, 2005.  Under the circumstances, an effective 
date for the award of benefits prior to that date is not 
warranted.  

Bilateral Hearing Loss

Finally, turning to the issue of an increased evaluation for 
service-connected hearing loss, the Board notes that 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination testing together with the average 
hearing threshold level as measured by pure tone audiometry 
in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (Hertz).  To evaluate the degree of disability from 
bilateral service-connected defective hearing, the Schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2006).  

In the present case, at the time of a VA audiometric 
examination in January 2003, pure tone air conduction 
threshold levels, in decibels, were as follows:  










HERTZ
1000
2000
3000
4000

Right 
Ear
25
30
45
70

  Left 
Ear
15
40
40
65

Speech recognition ability was 80 percent in the veteran's 
right ear, and 84 percent in the left ear, commensurate with 
Level III hearing in the veteran's right ear, and Level II 
hearing in his left ear.  

On subsequent VA audiometric examination in June 2004, pure 
tone air conduction threshold levels, in decibels, were as 
follows:  









HERTZ
1000
2000
3000
4000

Right 
Ear
20
30
50
80

  Left 
Ear
30
50
50
75

Speech discrimination ability was 96 percent in the veteran's 
right ear, and 90 percent in the left ear, commensurate with 
Level I hearing in the veteran's right ear, and Level II 
hearing in the left ear.  

As of the time of a recent VA audiometric examination in 
June 2006, pure tone air conduction threshold levels, in 
decibels, were as follows:  








HERTZ
1000
2000
3000
4000

Right 
Ear
45
50
60
80

  Left 
Ear
50
60
65
70

Speech discrimination ability was 84 percent in the veteran's 
right ear, and 88 percent in the left ear, commensurate with 
Level III hearing in both the right and left ears.  

As noted above, disability ratings for hearing impairment are 
derived by a "mechanical application" of the Rating Schedule.  
Based upon the evidence of record, the veteran has at no time 
exhibited poorer than Level III hearing in either his right 
or left ear.  Such findings are commensurate with the 
noncompensable evaluation currently in effect.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2006).  Accordingly, an 
increased evaluation for the veteran's service-connected 
bilateral hearing loss is not warranted.  

Duty to Notify & Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist the veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.  

In the present case, in correspondence of April 2002, 
September 2003, September 2004, January 2005, and March 2006, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims for service connection, increased ratings, and an 
earlier effective date, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  




ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for bilateral pes planus is denied.  

Service connection for gastroesophageal reflux disease is 
denied.  

Service connection for irritable bowel syndrome is denied.  

Service connection for a chronic sleep disorder is denied.  

Service connection for gout of the bilateral feet is denied.  

An evaluation in excess of 10 percent for the residuals of 
right knee injury, status post meniscectomy with degenerative 
joint disease, is denied.  

An evaluation in excess of 20 percent for instability of the 
right knee is denied.  

An increased (compensable) evaluation for bilateral defective 
hearing is denied.  

An effective date earlier than November 29, 2005 for an award 
of service connection (and 20 percent evaluation) for 
instability of the right knee is denied.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for a chronic low back disability, claimed 
as the residual of an inservice low back injury, with 
mechanical low back pain.  In that regard, and as previously 
noted, service connection for a chronic low back disorder has 
been denied in two previous rating decisions, both of which 
have now become final.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, 
the Court held that VA must notify a claimant of the evidence 
and information necessary to reopen a previously-denied 
claim, as well as the evidence and information necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e., service connection.  In that case, the 
Court noted that VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence which was of record at the time that the prior claim 
was finally denied.  The Court further stated that the VCAA 
requires, in the context of a claim to reopen, that the 
Secretary look at the bases for the denial in the prior 
decisions, and respond with a notice letter which describes 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection which 
were found insufficient in the previous denials.  

The Board observes that, while in correspondence of 
April 2002 and September 2003, the veteran was provided with 
a basic description of what constitutes "new and material" 
evidence, he has yet to be provided with notice which fully 
complies with the newly-specified criteria noted in Kent, 
supra (i.e., the type of evidence which would be new and 
material based on the reasons for the prior denials).  Such 
notice must be provided to the veteran prior to a final 
adjudication of his current claim for service connection for 
a low back disability.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  The RO should review the veteran's 
claims file, and ensure that the veteran 
and his representative are sent a 
corrected VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises the veteran and his 
representative of the evidence and 
information necessary to reopen his 
previously-denied claim (for service 
connection for a low back disorder), and 
which notifies him of the evidence and 
information necessary to establish his 
entitlement to the underlying benefit 
sought, that is, service connection.  The 
veteran should be advised of what 
constitutes new and material evidence 
sufficient to reopen a previously-denied 
claim in the context of evidence of 
record at the time that the prior claims 
were finally denied.  Finally, the 
veteran should be advised of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
which were found insufficient at the time 
of the previous denials, as outlined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2006, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The RO should then review the 
veteran's claim as to whether new and 
material evidence has been submitted 
sufficient to reopen the veteran's 
previously-denied claim for service 
connection for a chronic low back 
disability.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in November 2006.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


